Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 01/29/2021. Claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 04/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
"[a] transitory, propagating signal ... is not a "process, machine, manufacture, or composition of matter." Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter." (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371).
Specifically, Applicant's specification describes at Applicant Pub ¶ [0006 and 0079-0080] that "computer readable storage medium as used herein refers to the instructions when executed cause a processor of a programmable device to perform functions of receiving, at a file collaboration platform, a request from a client device to invoke a requested service on one or more files, wherein the requested service is associated with a feature provided by the file collaboration platform.” describes and as a result is drawn to a recording medium that covers both transitory and non-transitory embodiments. The claim language stated “computer-readable medium” however looking at the claim specification the “computer-readable medium” does not specify that it excludes signals per se. Furthermore, the specification refers to a “machine-readable medium” which excludes signals per se.  The claim language and the claim specification must match. Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2016/0088023 A1, hereinafter Handa) in view of Barton et al. (US 2014/0032691 A1, hereinafter Barton) and in view of Tuatini (US 2001/0047385 A1, hereinafter Tuatini).    
Regarding independent claim(s) 1, Handa discloses a data processing system comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations comprising (Handa discloses a code segment or computer-executable instructions may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements, (see Handa: Para. 0020). This reads on the claim concepts of a data processing system comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations comprising):
receiving, at a file collaboration platform, a request from a client device to invoke a requested service on one or more files, wherein the requested service is associated with a feature provided by the file collaboration platform (Handa discloses the cloud infrastructure system on demand, such as online data storage and backup solutions, Web-based e-mail services, hosted office suites and document collaboration services (file transfer service), and database processing, (see Handa: Para. 0039-0042 and 0051). The server may receive a web service request for a specific resource (requests from client devices and invoke backend web services), (see Handa: Para. 0022-0025 and 0083-0084). The services provided by cloud infrastructure system 202 are shared by several organizations in a related community, (see Handa: Para. 0043-0046). This reads on the claim concepts of receiving, at a file collaboration platform, a request from a client device to invoke a requested service on one or more files, wherein the requested service is associated with a feature provided by the file collaboration platform);
However, Handa does not appear to specifically disclose determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request; determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature; allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed. 
In the same field of endeavor, Barton discloses determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request (Barton discloses managed applications are typically allowed to exchange data with other managed applications (File sharing servers/file collaboration services), (see Barton: Para. 0078-0082 and 0143-0145). Policy manager services 370 may include device policy manager services, application policy manager services and data policy manager services. The managed application may request an updated set of policies from the application source and operate in accordance with the updated set of policies over time and in a routine manner, (see Barton: Para. 0082-0088 0114-0124). This reads on the claim concepts of determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request); 
determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature (Barton discloses server 406 may identify managed native applications 410 that are allowed to have access to highly classified data requiring strong authentication (if allowed by policy). File sharing services 368 may include file management services, file storage services and file collaboration services, (see Barton: Para. 0071, 0076, 0082 0090-0095 and 0112). This reads on the claim concepts of determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature);
allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed (Barton discloses cloud computing system can store and process data received over a network, while being accessible from a remote location. Typically, a cloud computing system is operated by a service provider that charges the enterprise, and other users of the cloud-based computing system, a usage fee for using the system (utility that is made available to enterprises that use the disclosed system). Which is, request access to one or more of the computing resources managed by management server (if allowed by policy within collaboration services/File sharing services), (see 0069-0071, 0082, 0091, 0214, 0277, 0337 and 0353). This reads on the claim concepts of allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service of Handa in order to have incorporated the service is allowed, as disclosed by Barton, since both of these mechanisms are directed to users, such as employees, access to enterprise resources, such as hardware and software applications for email, customer relationship management (CRM), document management, enterprise resource planning (ERP), and the like, as well as other data controlled by the enterprise. Enterprises sometimes allow remote access, such as when enterprise users are not in the enterprise network. Users can access a specific desktop and all the files, applications, and data related to that desktop from a remote location. Businesses can keep data and content in virtual machines for easy access and use. Authentication and authorization mechanisms can be put in place to control data access and usage. Remote access is a technology that provides users with the ability to connect to endpoint machines from remote locations. File sharing is the practice of sharing or offering access to digital information or resources, including documents, multimedia (audio/video), graphics, computer programs, images and e-books. It is the private or public distribution of data or resources in a network with different levels of sharing privileges. File sharing is a multipurpose computer service feature that evolved from removable media via network protocols, such as File Transfer Protocol (FTP). Peer-to-Peer (P2P) File Sharing: This is the most popular, but controversial, method of file sharing because of the use of peer-to-peer software. Network computer users locate shared data with third-party software. P2P file sharing allows users to directly access, download and edit files. These services are quite often used with Internet collaboration methods, including email, blogs, forums, or other mediums, where direct download links from the file hosting services can be included. These service websites usually host files to enable users to download them. Incorporating the teachings of Barton into Handa would produce the policy selectively blocks or allows activities involving the enterprise application in accordance with rules established by the enterprise, as disclosed by Barton, (see Abstract).             
However, Handa and Barton do not appear to specifically disclose sending a first message to the client device indicating that the client device may invoke the requested service.
In the same field of endeavor, Tuatini discloses sending a first message to the client device indicating that the client device may invoke the requested service (Tuatini discloses identifies view handlers for formatting the responses, and invokes identified view handlers to format and send the responses to the client computers, (see Tuatini: 0061-0068). This reads on the claim concepts of sending a first message to the client device indicating that the client device may invoke the requested service).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa and Barton in order to have incorporated sending a first message, as disclosed by Tuatini, since both of these mechanisms are directed to many companies are now allowing their customers and/or their business partners to remotely access the company's computer systems. Such companies believe that the providing of this access will give the company an advantage over their competitors. For example, they may believe that a customer will be more likely to order from a company that provides computer systems through which that customer can submit and track their orders. The applications that execute on these computer systems may have been specifically developed to provide information or services that the customers can remotely access, or the applications may have instead been used internally by the companies and are now being made available to the customers. For example, a company may have previously used an application internally to identify an optimum configuration for equipment that is to be delivered to a particular customer's site. By making such an application available to the customer, the customer is able to identify the optimum configuration themselves based on their current requirements, which may not even be known to the company. The rapid growth of the Internet and its ease of use has helped to spur making such remote access available to customers. An application software that allows users to efficiently define, create, maintain and share databases. Defining a database involves specifying the data types, structures and constraints of the data to be stored in the database. Cloud-based file sharing apps enable users to send files, create folders, and collaborate with their colleagues anytime, anywhere as long as there’s an internet connection using any device they want to use. This platform uses the computers in a network of peers (users) as a group of node servers. A client-server program commonly stores data in a central location such as a server and then transmits it to users or clients who ask for the data. It works as a built-in capability of an OS to share files among computers with the same OS, typically inside a local network. HTTPS stands for Hyper Text Transfer Protocol Secure. HTTP Secure (HTTPS), could be a combination of the Hypertext Transfer Protocol with the SSL/TLS convention to supply encrypted communication and secure distinguishing proof of a arrange web server. Today, because of technological innovations like file sharing, collaborating and exchanging opinions with colleagues from anywhere is not only a possibility but rather a common workplace practice. Incorporating the teachings of Tuatini into Handa and Barton would produce a view handler component is present in the one application, the view handler can format and return responses from the remote services to the remote clients, as disclosed by Tuatini, (see Abstract).
Regarding dependent claim(s) 2, the combination of Handa, Barton and Tuatini discloses
the system as in claim 1. Handa further discloses wherein the computer-readable medium further
comprises instructions for causing the processor to perform operations comprising: invoking the requested service on the one or more files (Handa discloses computer-readable medium includes,
but is not limited to non-transitory media such as portable or fixed storage devices, optical storage devices, and various other mediums capable of storing, containing or carrying instruction(s) and/or data. For incoming requests from client devices and invoke backend web services, thereby allowing design abstraction and/or enforcement of various security policies on the reverse proxy server. (see Handa: Para. 0020-0023). The cloud infrastructure system, includes an email service, a notification service and a file transfer service, (see Handa: Para. 0050-0053). This reads on the claim concepts of wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: invoking the requested service on the one or more files).         
However, the combination of Handa and Barton do not appear to specifically disclose receiving, from the client device, a first response to the first message invoking the requested service.
In the same field of endeavor, Tuatini discloses receiving, from the client device, a first response to the first message invoking the requested service (Tuatini discloses identifies view handlers for formatting the responses, and invokes identified view handlers to format and send the responses to the client computers. When the translation layer 404 receives a request message from the client system 410, it translates the request message into the application-specific format. (see Tuatini: 0061-0068, 0072 and 0090-0095). This reads on the claim concepts of receiving, from the client device, a first response to the first message invoking the requested service);
However, the combination of Handa and Tuatini do not appear to specifically disclose receiving, from the client device, the one or more files on which the requested service is to be performed by the file collaboration platform.
In the same field of endeavor, Barton discloses receiving, from the client device, the one or more files on which the requested service is to be performed by the file collaboration platform (Barton discloses File sharing services 368 may include file management services, file storage services and file collaboration services. For example, provides a user/enterprise the ability to associate a person's devices with their identity in a collaboration system. Management server 210 via the Internet or other communication network, and may request access to one or more of the computing resources managed by management server. Received, on a mobile electronic device, such as a smartphone, tablet and laptop, (see Barton: Para. 0069, 0082, 0255 and 0466). This reads on the claim concepts of receiving, from the client device, the one or more files on which the requested service is to be performed by the file collaboration platform); and          
Regarding dependent claim(s) 3, the combination of Handa, Barton and Tuatini discloses the system as in claim 2. However, the combination of Handa and Tuatini do not appear to specifically disclose wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: confirming, prior to invoking the requested service, that the current operating conditions of the file collaboration platform permit the requested service to be invoked; and temporarily delaying the invoking the requested service until the current operating conditions of the file collaboration platform improve sufficiently to permit the requested service to be invoked. 
In the same field of endeavor, Barton discloses wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: confirming, prior to invoking the requested service, that the current operating conditions of the file collaboration platform permit the requested service to be invoked (Barton discloses the computer executable instructions may be stored on a computer readable medium such as a nonvolatile storage device, (see Barton: Para. 0066). The policy (conditions) can test whether the requested operation of the API call involves an application inside or outside the set 820, and allow or block activity. Cloud-based include file sharing service and collaboration services. Each firewall 922, 924 can comprise a device or set of devices designed to permit or deny network transmissions, (see Barton: Para. 0082, 0181, 0198-0199, 0209, 0255 and 0466). This reads on the claim concepts of wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: confirming, prior to invoking the requested service, that the current operating conditions of the file collaboration platform permit the requested service to be invoked); and 
temporarily delaying the invoking the requested service until the current operating conditions of the file collaboration platform improve sufficiently to permit the requested service to be invoked (Barton discloses Temporal and geographic restrictions on document access may be useful. A document access policy that restricts the availability of the documents. A temporal condition can be the time of day. Cloud-based include file sharing service and collaboration services. Each firewall 922, 924 can comprise a device or set of devices designed to permit or deny network transmissions (allow the authentication), (see Barton: Para. 0069, 0082, 0209, 0246, 0257-0267 and 0348-0353). This reads on the claim concepts of temporarily delaying the invoking the requested service until the current operating conditions of the file collaboration platform improve sufficiently to permit the requested service to be invoked).
Regarding claim 8 (drawn method): claim 8 is method claims respectively that correspond to system of claim 1. Therefore, 8 is rejected for at least the same reasons as the system of 1. 
Regarding claim 9 (drawn method): claim 9 is method claims respectively that correspond to system of claim 2. Therefore, 9 is rejected for at least the same reasons as the system of 2. 
Regarding claim 10 (drawn method): claim 10 is method claims respectively that correspond to system of claim 3. Therefore, 10 is rejected for at least the same reasons as the system of 3.
Regarding independent claim(s) 15, Handa discloses a computer-readable storage medium on which are stored instructions that, when executed, cause a processor of a programmable device to perform functions of (Handa discloses a code segment or computer-executable instructions may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements, (see Handa: Para. 0020 and 0066). This reads on the claim concepts of A computer-readable storage medium on which are stored instructions that, when executed, cause a processor of a programmable device to perform functions of): 
receiving, at a file collaboration platform, a request from a client device to invoke a requested service on one or more files, wherein the requested service is associated with a feature provided by the file collaboration platform (Handa discloses the cloud infrastructure system on demand, such as online data storage and backup solutions, Web-based e-mail services, hosted office suites and document collaboration services (file transfer service), and database processing, (see Handa: Para. 0039-0042 and 0051). The server may receive a web service request for a specific resource (requests from client devices and invoke backend web services), (see Handa: Para. 0022-0025 and 0083-0084). The services provided by cloud infrastructure system 202 are shared by several organizations in a related community, (see Handa: Para. 0043-0046). This reads on the claim concepts of receiving, at a file collaboration platform, a request from a client device to invoke a requested service on one or more files, wherein the requested service is associated with a feature provided by the file collaboration platform);
However, Handa does not appear to specifically disclose determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request; determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature; allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed. 
In the same field of endeavor, Barton discloses determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request (Barton discloses managed applications are typically allowed to exchange data with other managed applications (File sharing servers/file collaboration services), (see Barton: Para. 0078-0082 and 0143-0145). Policy manager services 370 may include device policy manager services, application policy manager services and data policy manager services. The managed application may request an updated set of policies from the application source and operate in accordance with the updated set of policies over time and in a routine manner, (see Barton: Para. 0082-0088 0114-0124). This reads on the claim concepts of determining a current operating status of the file collaboration platform; obtaining a feature-specific policy associated with the feature associated with the request); 
determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature (Barton discloses server 406 may identify managed native applications 410 that are allowed to have access to highly classified data requiring strong authentication (if allowed by policy). File sharing services 368 may include file management services, file storage services and file collaboration services, (see Barton: Para. 0071, 0076, 0082 0090-0095 and 0112). This reads on the claim concepts of determining whether the requested service is allowed by the file collaboration platform based on the current operating status of the file collaboration platform and the feature-specific policy associated with the feature);
allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed (Barton discloses cloud computing system can store and process data received over a network, while being accessible from a remote location. Typically, a cloud computing system is operated by a service provider that charges the enterprise, and other users of the cloud-based computing system, a usage fee for using the system (utility that is made available to enterprises that use the disclosed system). Which is, request access to one or more of the computing resources managed by management server (if allowed by policy within collaboration services/File sharing services), (see 0069-0071, 0082, 0091, 0214, 0277, 0337 and 0353). This reads on the claim concepts of allocating capacity to the request at the file collaboration platform for performing the request responsive to determining that the requested service is allowed); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service of Handa in order to have incorporated the service is allowed, as disclosed by Barton, since both of these mechanisms are directed to users, such as employees, access to enterprise resources, such as hardware and software applications for email, customer relationship management (CRM), document management, enterprise resource planning (ERP), and the like, as well as other data controlled by the enterprise. Enterprises sometimes allow remote access, such as when enterprise users are not in the enterprise network. Users can access a specific desktop and all the files, applications, and data related to that desktop from a remote location. Businesses can keep data and content in virtual machines for easy access and use. Authentication and authorization mechanisms can be put in place to control data access and usage. Remote access is a technology that provides users with the ability to connect to endpoint machines from remote locations. File sharing is the practice of sharing or offering access to digital information or resources, including documents, multimedia (audio/video), graphics, computer programs, images and e-books. It is the private or public distribution of data or resources in a network with different levels of sharing privileges. File sharing is a multipurpose computer service feature that evolved from removable media via network protocols, such as File Transfer Protocol (FTP). Peer-to-Peer (P2P) File Sharing: This is the most popular, but controversial, method of file sharing because of the use of peer-to-peer software. Network computer users locate shared data with third-party software. P2P file sharing allows users to directly access, download and edit files. These services are quite often used with Internet collaboration methods, including email, blogs, forums, or other mediums, where direct download links from the file hosting services can be included. These service websites usually host files to enable users to download them. Incorporating the teachings of Barton into Handa would produce the policy selectively blocks or allows activities involving the enterprise application in accordance with rules established by the enterprise, as disclosed by Barton, (see Abstract).             
However, Handa and Barton do not appear to specifically disclose sending a first message to the client device indicating that the client device may invoke the requested service.
In the same field of endeavor, Tuatini discloses sending a first message to the client device indicating that the client device may invoke the requested service (Tuatini discloses identifies view handlers for formatting the responses, and invokes identified view handlers to format and send the responses to the client computers, (see Tuatini: 0061-0068). This reads on the claim concepts of sending a first message to the client device indicating that the client device may invoke the requested service).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa and Barton in order to have incorporated sending a first message, as disclosed by Tuatini, since both of these mechanisms are directed to many companies are now allowing their customers and/or their business partners to remotely access the company's computer systems. Such companies believe that the providing of this access will give the company an advantage over their competitors. For example, they may believe that a customer will be more likely to order from a company that provides computer systems through which that customer can submit and track their orders. The applications that execute on these computer systems may have been specifically developed to provide information or services that the customers can remotely access, or the applications may have instead been used internally by the companies and are now being made available to the customers. For example, a company may have previously used an application internally to identify an optimum configuration for equipment that is to be delivered to a particular customer's site. By making such an application available to the customer, the customer is able to identify the optimum configuration themselves based on their current requirements, which may not even be known to the company. The rapid growth of the Internet and its ease of use has helped to spur making such remote access available to customers. An application software that allows users to efficiently define, create, maintain and share databases. Defining a database involves specifying the data types, structures and constraints of the data to be stored in the database. Cloud-based file sharing apps enable users to send files, create folders, and collaborate with their colleagues anytime, anywhere as long as there’s an internet connection using any device they want to use. This platform uses the computers in a network of peers (users) as a group of node servers. A client-server program commonly stores data in a central location such as a server and then transmits it to users or clients who ask for the data. It works as a built-in capability of an OS to share files among computers with the same OS, typically inside a local network. HTTPS stands for Hyper Text Transfer Protocol Secure. HTTP Secure (HTTPS), could be a combination of the Hypertext Transfer Protocol with the SSL/TLS convention to supply encrypted communication and secure distinguishing proof of a arrange web server. Today, because of technological innovations like file sharing, collaborating and exchanging opinions with colleagues from anywhere is not only a possibility but rather a common workplace practice. Incorporating the teachings of Tuatini into Handa and Barton would produce a view handler component is present in the one application, the view handler can format and return responses from the remote services to the remote clients, as disclosed by Tuatini, (see Abstract).
Regarding claim 16 (drawn computer-readable storage medium): claim 16 is computer-readable storage medium claims respectively that correspond to system of claim 2. Therefore, 16 is rejected for at least the same reasons as the system of 2.
Regarding claim 17 (drawn computer-readable storage medium): claim 17 is computer-readable storage medium claims respectively that correspond to system of claim 3. Therefore, 17 is rejected for at least the same reasons as the system of 4.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2016/0088023 A1, hereinafter Handa) in view of Barton et al. (US 2014/0032691 A1, hereinafter Barton), in view of Tuatini (US 2001/0047385 A1, hereinafter Tuatini) and in view of Nethercutt et al. (US 2020/0322426 A1, hereinafter A1, Nethercutt). 
Regarding dependent claim(s) 4, the combination of Handa, Barton and Tuatini discloses the system as in claim 2. However, the combination of Handa, Barton and Tuatini do not appear to specifically disclose wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: determining that the requested service has been completed on the one or more files; deallocating the capacity from the request; and updating an available capacity of the file collaboration platform responsive to deallocating the capacity from the request.
In the same field of endeavor, Nethercutt discloses wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: determining that the requested service has been completed on the one or more files; deallocating the capacity from the request (Nethercutt discloses the computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, etc., (see 0041 and 0087). That have available capacity to handle the request (e.g., excluding instances that would be overloaded if they were to provide the requested service). The client 102 directly contacts 310 the media instance 216 to establish a session to receive the requested resource or service. The system (e.g., playback of audio files), hold music, voicemails/single party recordings, multi-party recordings (e.g., of audio and/or video calls) and speech recognition. dynamically and programmatically allocated and/or deallocated from a group. The computing systems may dynamically adjust (or scale) computing capacity in response to changes in workload, (see Nethercutt: Para. 0018-0020, 0043-0045 and 0054-0060). This reads on the claim concepts of wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: determining that the requested service has been completed on the one or more files; deallocating the capacity from the request); and 
updating an available capacity of the file collaboration platform responsive to deallocating the capacity from the request (Nethercutt discloses available capacity to handle the request (e.g., excluding instances that would be overloaded if they were to provide the requested service). Due to software updates, changes in configuration parameters (its updated state to the media manager 206, which receives the updated state in operation. A multi-tenanted service allowing the media to be scaled independently of the number of organizations supported on a cloud-based collaboration platform (load balancer). The client 102 directly contacts 310 the media instance 216 to establish a session to receive the requested resource or service. The system (e.g., playback of audio files), hold music, voicemails/single party recordings, multi-party recordings (e.g., of audio and/or video calls) and speech recognition. dynamically and programmatically allocated and/or deallocated from a group. The computing systems may dynamically adjust (or scale) computing capacity in response to changes in workload, (see Nethercutt: Para. 0017-0020, 0054-0060 0066 and 0077-0080). This reads on the claim concepts of updating an available capacity of the file collaboration platform responsive to deallocating the capacity from the request).           
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa, Barton and Tuatini in order to have incorporated deallocating the capacity, as disclosed by Nethercutt, since both of these mechanisms are directed to database load balancing is a reverse proxy located between an application and its database servers. By distributing database workload across multiple computing resources, database load balancers are used to improve the performance of web applications efficiently. The environments are based on memory usage, CPU usage, and throughput. Being able to easily share files and documents with the right people while preventing oversharing is key to an organization's success. This includes being able to share confidential or other sensitive data safely with only those who should have access to it. Depending on the project, this might include sharing sensitive data with people outside your organization. Collaboration is the process of using software to collaborate on projects, records, and tasks in real-time. Document collaboration occurs within a file that multiple users can edit simultaneously. A system is presented for load balancing across media server instances. Media is broken out into a multi-tenanted service allowing the media to be scaled independently of the number of organizations supported on a cloud-based collaboration platform. Each file occupies a contiguous set of blocks on the disk. For example, if a file requires n blocks and is given a block b as the starting location, then the blocks assigned to the file will be: b, b+1, b+2,……b+n-1. This means that given the starting block address and the length of the file (in terms of blocks required), this determine the blocks occupied by the file. Operating System (OS) is a way to free the Random-Access Memory (RAM) of finished processes and allocate new ones. A process has to be loaded into the RAM for its execution and remains in the RAM until its completion. Finished processes are deallocated or removed from the memory and new processes are allocated again. Incorporating the teachings of Nethercutt into Handa, Barton and Tuatini would produce scaling may occur in a scaling-out or a scaling-in operation. States for a media service may comprise in-service, quiescing, quiesced, failed, etc. The states may be used to monitor sessions associated with an instance and determine which media instances to terminate during a scaling-in operation. In an embodiment, new instances may be added to a collection of media instances in response to an increased workload in a scaling out operation, as disclosed by Nethercutt, (see Abstract).
Regarding claim 11 (drawn method): claim 11 is method claims respectively that correspond to system of claim 4. Therefore, 11 is rejected for at least the same reasons as the system of 4. 
Regarding claim 18 (drawn computer-readable storage medium): claim 18 is computer-readable storage medium claims respectively that correspond to system of claim 4. Therefore, 18 is rejected for at least the same reasons as the system of 4.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2016/0088023 A1, hereinafter Handa) in view of Barton et al. (US 2014/0032691 A1, hereinafter Barton), in view of Tuatini (US 2001/0047385 A1, hereinafter Tuatini) and in view of Beartusk et al. (US 2006/0010125 A1, hereinafter A1, Beartusk). 
Regarding dependent claim(s) 5, the combination of Handa, Barton and Tuatini discloses the system as in claim 1. However, the combination of Handa, Barton and Tuatini do not appear to specifically disclose wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: adding the request to a first queue in response to receiving the request, wherein the first queue holds requests received by the file collaboration platform; and moving the request from the first queue to a second queue, wherein the second queue holds requests that have been approved for processing by the file collaboration platform.
In the same field of endeavor, Beartusk discloses wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: adding the request to a first queue in response to receiving the request (Beartusk discloses the computer readable medium (media), the present disclosure includes software for controlling both the hardware of the general purpose/specialized computer or microprocessor, (see Beartusk: Para. 021-0263). The message can be put in a MessageQueue, synchronously or asynchronously receive messages can consume messages from this queue (association request message), (see Beartuk: Para. 0120-0121, 0154 and 0166). This reads on the claim concepts of wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: adding the request to a first queue in response to receiving the request),
wherein the first queue holds requests received by the file collaboration platform; and moving the request from the first queue to a second queue, wherein the second queue holds requests that have been approved for processing by the file collaboration platform (Beartusk discloses collaboration processes register with a message manager 806 in order to send and receive messages via the messaging layer. The first request a client makes to the collaboration process and the message can be put in a MessageQueue. Any application messages in queue 822 can then be processed in order of receipt (or in a priority order) by the appropriate Rich UI client (moving the request from the first queue to a second queue). Track application status by examining HTML responses to determine when applications go into and out of scope (i.e., are active/approved or suspended) for a given client process. The PresenceControl allows a collaboration process to obtain a list of available users with a particular role that have an active application matching appType, (see Beartusk: Para. 0120-0125, 0154-0160, 0166-0173 and 0194-0200). This reads on the claim concepts of wherein the first queue holds requests received by the file collaboration platform; and moving the request from the first queue to a second queue, wherein the second queue holds requests that have been approved for processing by the file collaboration platform).        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa, Barton and Tuatini in order to have incorporated queue, as disclosed by Beartusk, since both of these mechanisms are directed to messaging is limited in that it only allows users to interact with each other, rather than also enabling users to interact with business processes in a collaborative fashion. A collaborative workspace is to bring team members together in pursuit of a common goal. A digital work environment that gives workers secure access to apps, files, and resources so they can collaborate efficiently and effectively on any device, from any location. This means workers need to easily access the workspace at any time. Username and password for the entire workspace simplifies access, saving time and improving productivity. Easy access to any app from a single interface makes it easy to switch between them.  Having all integrated apps in a central dashboard allows the worker to open and work in any file, regardless of where it is stored. This is perhaps the most critical part of the collaboration process. Sharing processes sometimes creates bottlenecks when reviews and approvals stall the workflow. Requesting feedback, approvals, and signatures can be automated in an effective workspace. A Queue is like a line waiting to purchase tickets, where the first person in line is the first person served. Queue is a sequence of work objects that are waiting to be processed. The first element to be added to the queue will be the first element to be removed from the queue. New elements are added to the back or rear of the queue. One where each element in the queue has a priority. When new elements are added to the queue, they are inserted ahead of those of lower priority and behind elements of equal priority. Incorporating the teachings of Beartuk into Handa, Barton and Tuatini would produce a collaborative, shared workspace is provided. The method includes receiving an identity of at least one of a plurality of participants. At least one resource to share information between the plurality of participants is determined. A community comprising the identity of the at least one of a plurality of participants and the at least one resource is established. The community can enable the plurality of participants to share information in collaboration using the at least one resource, as disclosed by Bearusk, (see Abstract).
Regarding claim 12 (drawn method): claim 12 is method claims respectively that correspond to system of claim 5. Therefore, 12 is rejected for at least the same reasons as the system of 5.
Regarding claim 19 (drawn computer-readable storage medium): claim 19 is computer-readable storage medium claims respectively that correspond to system of claim 5. Therefore, 19 is rejected for at least the same reasons as the system of 5.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2016/0088023 A1, hereinafter Handa) in view of Barton et al. (US 2014/0032691 A1, hereinafter Barton), in view of Tuatini (US 2001/0047385 A1, hereinafter Tuatini) and in view of Ansel et al. (US 2015/0081773 A1, hereinafter A1, Ansel). 
Regarding dependent claim(s) 6, the combination of Handa, Barton and Tuatini discloses the system as in claim 1. However, the combination of Handa, Barton and Tuatini do not appear to specifically disclose wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: determining a current CPU utilization of the file collaboration platform, a current memory utilization of the file collaboration platform, a health of one or more servers of the file collaboration platform, or a combination thereof.
In the same field of endeavor, Ansel discloses wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising (Ansel discloses a cloud-based platform (e.g., cloud-based file sharing, collaboration, and/or storage platform/service). The term "machine-readable medium" and "machine-readable storage medium" shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine, (see Ansel: Para. 0022 and 0100). This reads on the claim concepts of wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising):
determining a current CPU utilization of the file collaboration platform, a current memory utilization of the file collaboration platform, a health of one or more servers of the file collaboration platform, or a combination thereof (Ansel discloses a cloud-based platform (e.g., cloud-based file sharing, collaboration, and/or storage platform/service). Utilizes one central processing unit (CPU) core and one thread. The node 504 keeps track of a subset of notes it should be serving based on information received from the Helix participant. The datastore 324 may be utilized solely as a storage device and may handle a large volume of storage requests. The proxy server can handle on-server load balancing and health checks, (see Ansel: Para. 0022, 0048-0049, 0056, 0071-0075 and 0081). This reads on the claim concepts of determining a current CPU utilization of the file collaboration platform, a current memory utilization of the file collaboration platform, a health of one or more servers of the file collaboration platform, or a combination thereof).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa, Barton and Tuatini in order to have incorporated health, as disclosed by Ansel, since these are directed to cloud-based collaboration platforms have been developed to support such lifestyles. It can be useful for such platforms to offer features that enable users to create, view, edit, annotate, store, share and otherwise manage information in a user-friendly and efficient manner. Provide concurrent collaborative access to that information, and provide concurrent updates to that data in real-time, various factors need to be accounted for in order to prevent data loss, maintain accessibility, prevent overloading of system resources, maintain storage, and maintain privacy. Based on a configurable number of sequential successful or failed probes, an overall health state is computed for each backend. Load Balancer periodically sends requests to its registered instances to test their status. These tests are called health checks. The status of the instances that are healthy at the time of the health check is InService.  A health configuration contains the information that a load balancer uses to determine the health state of the registered instances. The health of your storage environments can change over time. Workloads change, requirements change and use cases change. File storage, it’s important to do an assessment of the file system and the network using tools that mimic the writes and reads of the file system. There are several tools to use when reviewing health and performance. Structural and process improvements are made depending on the findings revealed after the performance analysis performed by considering the architectural requirements and important metrics of application and storage servers, databases and operating systems. In this way, related or independent issues are eliminated and performance increase is achieved. Incorporating the teachings of Ansel into Handa, Barton and Tuatini would produce a high-availability architecture for a cloud based concurrent-access collaboration platform, as disclosed by Ansel, (see Abstract).
Regarding claim 13 (drawn method): claim 13 is method claims respectively that correspond to system of claim 6. Therefore, 13 is rejected for at least the same reasons as the system of 6.
Regarding claim 20 (drawn computer-readable storage medium): claim 20 is computer-readable storage medium claims respectively that correspond to system of claim 6. Therefore, 20 is rejected for at least the same reasons as the system of 6.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2016/0088023 A1, hereinafter Handa) in view of Barton et al. (US 2014/0032691 A1, hereinafter Barton), in view of Tuatini (US 2001/0047385 A1, hereinafter Tuatini) and in view of Brooks et al. (US 2019/0068752 A1, hereinafter A1, Brooks). 
Regarding dependent claim(s) 7, the combination of Handa, Barton and Tuatini discloses the system as in claim 1. However, the combination of Handa, Barton and Tuatini do not appear to specifically disclose wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: generating a message to the client device indicating that the request is not allowed but the client device may resubmit the request after a first period of time specified in the message has elapsed; and sending the message to the client device.
In the same field of endeavor, Brooks discloses wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising (Brooks discloses collaboration with a client, in that the server accepts a connection request from a client and the cloud infrastructure is shared by several organizations. The computer program product may include a computer-readable storage medium (or media) having computer-readable program instructions and provided to a processor, (see Brooks: Para. 0090-0100, 0122, 0137-0140 and 0144). This reads on the claim concepts of wherein to determine the current operating status of the file collaboration platform, the computer-readable medium further comprises instructions for causing the processor to perform operations comprising):   
generating a message to the client device indicating that the request is not allowed but the client device may resubmit the request after a first period of time specified in the message has elapsed; and sending the message to the client device (Brooks discloses If a request is rejected, the server transmits a rejection message to the originating client and resubmit the request. Collaboration with a client, in that the server accepts a connection request from a client and the cloud infrastructure is shared by several organizations. Client requests to the server and process client requests to issue responses (messages may contain responses relating to such tasks or requests), (see Brooks: Para. 0069-0076 and 0083-0097). This reads on the claim concepts of generating a message to the client device indicating that the request is not allowed but the client device may resubmit the request after a first period of time specified in the message has elapsed; and sending the message to the client device).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the invoke a requested service or service is allowed of Handa, Barton and Tuatini in order to have incorporated not allowed but the client device may resubmit the request, as disclosed by Brooks, since these are directed to the server component will have a finite capacity, limited by factors such as the amount of use it can make of the central processing unit (CPU) of the machine it runs on, and the amount of memory it has access to. The system administrator configures server components to maximise the amount of work they can support, without running the risk of stalling because of resource shortages, and takes measures to avoid server components failing altogether from becoming highly loaded. In this context, a stall is a condition that occurs in the server when resource contention impacts the processing of application tasks. A limit is set on the maximum number of tasks that the server component can run concurrently. Typically, this is greater than the number supported over an individual connection into the server component, but less than that for all the connections together, as there will be times when one connection is very busy while others are lightly loaded. The number is set when the connection is first established and persists for the lifetime of the connection. Another known example is where the service provider (referred to in this document as the server) maintains a queue for requests that have been received, but not yet processed, and, when the queue is full, the server causes any additional requests that it receives to be rejected. The load balancing service usually is provided by a dedicated software program or hardware device. A workload manager provides distribution recommendations to the load balancing service (i.e. a load balancer appliance). Incorporating the teachings of Brooks into Handa, Barton and Tuatini would produce the server has a connection manager that is operable to monitor incoming client requests and extract from them a goal response time, which is a maximum time within which the client expects the request to be processed which is included in each request. The server accepts or rejects each incoming client request based on deciding whether it is likely to be processed within the goal response time. If a request is rejected, the server transmits a rejection message to the originating client. 
Regarding claim 14 (drawn method): claim 14 is method claims respectively that correspond to system of claim 7. Therefore, 14 is rejected for at least the same reasons as the system of 7.
                                                               Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164              

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164